LEMMON, Justice,
concurring.
Relator was held in contempt for failing to appear personally in court in response to a subpoena duces tecum. Although he did not personally appear, relator substantially complied with La.R.S. 13:3715.1, the apparent purpose of which is to achieve production of accurate and complete hospital records without the necessity of a court appearance by the custodian of the records. The statute which dispenses with the necessity of a personal appearance in response to a subpoena duces tecum overrides the literal wording of the printed form of the subpoena duces tecum mandating personal appearance.1
In any event relator could reasonably have believed under the circumstances that his personal appearance was not required. Therefore, there was no proof of a contumacious (stubbornly disobedient) failure to comply with a subpoena sufficient to support a judgment of contempt under La.C. C.P. art. 222(5).

. If personal appearance by the custodian is necessary, the custodian should be formally notified or perhaps separately subpoenaed.